Citation Nr: 1329648	
Decision Date: 09/16/13    Archive Date: 09/20/13

DOCKET NO.  07-16 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for cardiac arrhythmia, 
claimed as secondary to PTSD. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to January 
1969. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee, that denied service connection for 
premature atrial tachycardia, pacemaker and mitral valve 
prolapse (claimed as heart).  

In May 2008, a local hearing was held with a Decision Review 
Officer and, in May 2010, a Central Office hearing was held 
before the undersigned.  Transcripts of these hearings are 
associated with the claims file. 

The Board remanded this matter in February 2011 and August 
2012.  The August 2012 remand observed that during the 
pendency of the appeal a March 2012 rating decision (in the 
electronic record) had denied service connection for 
ischemic heart disease as a presumptive disease under Nehmer 
v. United States Department of Veterans Affairs, 712 F. 
Supp. 1404, 1409 (N.D. Cal. 1989).  Service connection was 
denied because there was no evidence of a current diagnosis 
of ischemic heart disease.  The Veteran did not file a 
notice of disagreement with that decision.  The August 2012 
remand also found that the Veteran's claim for secondary 
service connection for heart disease was still on appeal 
since he had other diagnosed heart conditions, to include 
premature atrial tachycardia, pacemaker, and mitral valve 
prolapse. 

The case is now before the Board for final appellate 
consideration.






FINDING OF FACT

The competent clinical evidence and competent and credible 
lay evidence demonstrates that it is at least as likely as 
not that the Veteran's cardiac arrhythmia is due to, the 
result of, or chronically aggravated by, service-connected 
disability.


CONCLUSION OF LAW

Cardiac arrhythmia is proximately due to, the result of, or 
chronically aggravated by, service-connected disability.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. § 3.310(a) (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2012).

In this case, the Board is granting the Veteran's secondary 
service connection claim.  Accordingly, assuming, without 
deciding, that any error was committed with respect to 
either the duty to notify or the duty to assist, such error 
was harmless and will not be further discussed.

A veteran is entitled to secondary service connection for a 
disability which is proximately due to, the result of, or 
aggravated by an established service-connected disorder.  38 
C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  
Secondary service connection includes instances in which an 
established service-connected disorder results in additional 
disability of another condition by means of aggravation.  
Allen, supra.

In each case where a veteran is seeking service connection 
for any disability, due consideration shall be given to the 
places, types, and circumstances of such veteran's service 
as shown by such veteran's service record, the official 
history of each organization in which such veteran served, 
such veteran's medical records, and all pertinent medical 
and lay evidence.  38 U.S.C.A. § 1154(a).

When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination, the benefit of the doubt is afforded the 
claimant.  38 U.S.C.A. § 5107(b).

The Veteran contends that he his service-connected PTSD 
results in cardiac arrhythmia.  A May 2013 rating decision 
granted the Veteran's claim for service connection for PTSD.  
The evaluation is 70 percent.  

Based on a thorough review of the record, the Board finds 
that the evidence is in equipoise as to whether the 
Veteran's cardiac arrhythmia is proximately due to, the 
result of, or aggravated by his service-connected PTSD. 

The Board's August 2012 remand recognized that the Veteran 
has diagnosed heart conditions that include premature atrial 
tachycardia.  In addition, an August 2004 letter from a 
private physician observes that the Veteran had recently had 
nonsustained and sustained atrial tachycardia.  A July 2005 
private hospital discharge summary provides that the 
discharge diagnosis was paroxysmal atrial fibrillation.  A 
June 2012 VA cardiology consult report relates that the 
Veteran had been followed by a private cardiologist for 
atrial fib.  The pertinent assessment was palpitations and 
history of atrial fib.  A June 2012 private discharge 
summary provides pertinent discharge diagnoses of paroxysmal 
atrial fibrillation; tachybrady syndrome, pacemaker in 
placed (sic); and atrial fibrillation.  

The Veteran contends that his observable symptoms of cardiac 
arrhythmia began with the development of his service-
connected PTSD and have continued to the present.  See June 
2004 report of private treatment from M. J. D-A., M.D.  The 
Veteran is competent to so testify.  See Falzone v. Brown, 8 
Vet. App. 398, 405 (1995).  The Board finds him to be 
credible in this regard.

Lay testimony is competent to establish the presence of 
observable symptomatology and "may provide sufficient 
support for a claim of service connection."  Layno v. Brown, 
6 Vet. App. 465, 469 (1994).  Additionally, when a condition 
may be diagnosed by its unique and readily identifiable 
features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its 
province to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  Further, lay evidence 
can be competent and sufficient to establish a diagnosis of 
a condition when (1) a layperson is competent to identify 
the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis 
by a medical professional.  Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007).

Thus, in this case, the Board finds that the Veteran's 
testimony is competent and credible lay evidence that his 
current cardiac arrhythmia began with the development of his 
service-connected PTSD.  

The Board is aware that a May 2013 VA medical opinion stated 
that the Veteran's current heart condition, including mild 
mitral valve prolapse, mild mitral regurgitation, mild left 
ventricular enlargement, mild left atrial enlargement, 
history of sick sinus syndrome (SSS), history of atrial 
fibrillation and a pacemaker implant for SSS, were less 
likely than not (less than 50 percent probability) 
proximately due to or the result of the Veteran's service-
connected PTSD.  The examiner explained that there was no 
scientifically based medical literature to provide evidence 
of a causal or risk factor relationship between PTSD and the 
Veteran's currently diagnosed heart conditions.  The 
examiner referred to, summarized, and provided excerpts from 
two medical texts.  

The examiner summarized that the first text noted that while 
anxiety disorders could include symptoms of rapid heartbeat, 
the anxiety disorder did not cause physical changes, i.e., 
chamber enlargement, valve prolapse and regurgitation, or 
SSS.  

The examiner summarized that the second text linked the 
Veteran's mitral valve prolapse and regurgitation to the 
rest of his echocardiogram findings and arrhythmias, 
including premature atrial tachycardia, that he had 
experienced.  The examiner stated that the Veteran's family 
history of mitral valve prolapse suggested a possible 
genetic basis.  PTSD was not the cause.  

The Board finds that, according to the examiner's own 
summary, the first text supports the Veteran's claim insofar 
as it notes that anxiety disorders could include symptoms of 
rapid heartbeat.  

The June 2004 report of private treatment from Dr. M. J. D-
A. provides that the Veteran's guilt over events in Vietnam 
had been contributing to the palpitations, etc., that the 
Veteran had had.  

A May 2010 letter from Dr. M. J. D-A. relates that he had 
treated the Veteran since March 1999.  He stated that the 
Veteran had a history of chronic anxiety and cardiac 
palpitations that he (Dr. M. J. D-A.) thought were related.  

A June 2013 medical opinion from a private cardiologist 
provided that the Veteran's arrhythmias were much more 
likely to be related to the Veteran's PTSD than to his very 
mild mitral valve prolapse.  The private cardiologist 
reviewed the Veteran's pertinent medical evidence in detail, 
including VA medical records.  He noted that arrhythmias 
were not necessarily associated with mitral valve prolapse.  
In support, he cited and summarized several studies.  The 
private cardiologist also noted that most of the Veteran's 
symptoms occurred when he was anxious, having nightmares or 
under stress.  He cited and summarized several studies that 
showed physiological and chemical changes in patients with 
PTSD or who had prolonged stress exposure, as compared to 
healthy controls.  These changes included higher 24-hour 
urinary norepinephrine levels and a sensitized 
cardiovascular response to alpha 2 receptor antagonists.  In 
addition, clonidine had been used to treatment symptoms of 
PTSD successfully.  

The Board finds that the May 2013 VA medical opinion and 
June 2013 private medical opinion are each probative.  Both 
are based on a review of the medical record, and both 
analyze the Veteran's post-service medical history in terms 
of medical principles, medical articles and medical studies.  
This fact is particularly important, in the Board's 
judgment, as the references make for more convincing 
rationales.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) 
(the probative value of a physician's statement is 
dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion").  
See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors 
for assessing the probative value of a medical opinion 
include the thoroughness and detail of the opinion.); Elkins 
v. Brown, 5 Vet. App. 474, 478 (1993) (medical opinions as 
to a nexus may decline in probative value where the 
physician fails to discuss relevant medical history).

In light of the foregoing, the Board finds that the 
competent clinical evidence of record is in equipoise as to 
whether the Veteran's cardiac arrhythmia is related to his 
service-connected PTSD. 

In this regard, the Board notes that in Alemany v. Brown, 9 
Vet. App. 518 (1996), the Court of Appeals for Veterans 
Claims stated that in light of the benefit of the doubt 
provisions of 38 U.S.C.A. § 5107(b), an accurate 
determination of etiology is not a condition precedent to 
granting service connection; nor is "definite etiology" or 
"obvious etiology."  Further, in Gilbert v. Derwinski, 1 
Vet. App. 49 (1990), the Court stated that a veteran need 
only demonstrate that there is an approximate balance of 
positive and negative evidence in order to prevail.  The 
Court specifically stated that entitlement need not be 
established beyond a reasonable doubt, by clear and 
convincing evidence, or by a fair preponderance of the 
evidence.  Under the benefit of the doubt doctrine 
established by Congress, when the evidence is in relative 
equipoise, the law dictates that the appellant prevails.  
See also 38 C.F.R. § 3.102.

With resolution of doubt in the Veteran's favor, the Board 
finds that the evidence of record is sufficient to establish 
service connection for cardiac arrhythmia, secondary to 
service-connected PTSD.  See Gilbert, supra.



ORDER

Service connection for cardiac arrhythmia, secondary to 
service-connected PTSD, is granted. 



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


